

Exhibit 10.6
 
CONSENT BY LANDLORD
TO ASSIGNMENT OF LEASE BY MERGER
 
     THIS CONSENT TO ASSIGNMENT OF LEASE BY MERGER is given as of May 2, 2005,
by Jagar, L.L.C., a Michigan limited liability company (the "Landlord"), for the
benefit of Picotronix, Inc., a Michigan corporation doing business as
Picometrix, Inc. (the "Tenant") and Michigan Acquisition Sub, LLC, a Delaware
limited liability company (the "Assignee").
 
WITNESSETH:
 
     WHEREAS, Landlord, as landlord, and Tenant, as tenant, entered into that
certain Lease Agreement, dated as of June 18, 2000, for Tenant's lease of the
premises commonly known as 2925 Boardwalk, Ann Arbor, Michigan 48103 (the
"Lease");
 
     WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
March 8, 2005, among Advanced Photonix, Inc, a Delaware corporation and the sole
member of the Assignee, the Tenant and the Assignee, Tenant will merge with and
into Assignee, the separate existence of Tenant will cease and the Assignee
will, as a matter of law, assume all of the rights and obligations of the
Tenant, including, without limitation, the Lease (the "Merger");
 
     WHEREAS, the Lease provides, among other things, that the Lease shall not
be assigned without the Landlord's written consent; and
 
     WHEREAS, although the Lease will become the obligation of the Assignee at
the effective time of the Merger (the "Effective Time") as a matter of law, the
consent of Landlord to the resultant change in the tenant under the Lease is a
condition precedent to the Merger and Landlord has agreed to provide such
consent.
 
     NOW THEREFORE, in consideration of the benefit of the Lease to the Landlord
and for valuable consideration, the receipt of which is hereby acknowledged, the
Landlord hereby consents to assumption by the Assignee of the rights, duties and
obligations of the Tenant under the Lease as of the Effective Time. The Landlord
further acknowledges that as of the Effective Time, the name of the Assignee
will become "Picometrix, LLC."
 
     By execution hereof, Assignee agrees to perform and observe the covenant
and obligations of Tenant under the Lease as of the Effective Time and Tenant
acknowledges and agrees that all of its obligations under the Lease shall inure
to the benefit of the Assignee as of the Effective Time, without any further act
of Landlord, Tenant or Assignee.
 
     This instrument may be executed by facsimile and in one or more
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same instrument.
 
     This instrument may be executed by facsimile signature and in one or more
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same instrument.
 
[SIGNATURES ON FOLLOWING PAGE]
 
- 37 -
 

--------------------------------------------------------------------------------


 
     IN WITNESS WHEREOF, the Landlord, Tenant and Assignee have caused this
Agreement to be duly executed as of the day and year first above written.
 

JAGAR, L.L.C.     By: /s/ Michael Roth                   Michael Roth,
             Its Authorized Member    PICOTRONIX, INC., doing business as
Picometrix, Inc.    By: /s/ Robin F. Risser                   Robin F. Risser
             Its Chief Executive Officer    MICHIGAN ACQUISITION SUB, LLC, to be
known as of the Effective Time as Picometrix, LLC    By Advanced Photonix, Inc.
Its Sole Member    By:  /s/ Richard Kurtz                   Richard Kurtz
             Its Chairman and Chief Executive Officer


- 38 -
 

--------------------------------------------------------------------------------